Technology Ins. Co. v Countrywide Ins. Co. (2016 NY Slip Op 00058)





Technology Ins. Co. v Countrywide Ins. Co.


2016 NY Slip Op 00058


Decided on January 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2016

Tom, J.P., Mazzarelli, Richter, Gische, JJ.


16587 651688/14

[*1] Technology Insurance Company, as subrogee of Glenn Wharton, Petitioner-Respondent,
vCountrywide Insurance Company, Respondent-Appellant.


Jaffe & Koumourdas, LLP, New York (Jean H. Kang of counsel), for appellant.
Feldman & Feldman, LLP, Smithtown (Gwenn E. Haesler of counsel), for respondent.

Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered on or about August 27, 2014, which granted petitioner's motion to confirm an arbitration award, and denied respondent's cross motion to dismiss the petition, unanimously affirmed, without costs.
The arbitration award is supported by the "reasonable hypothesis," drawn from petitioner's unrefuted evidence and the reasonable inferences arising therefrom, that the vehicle insured by petitioner was used principally for the transportation of persons for hire, and therefore satisfied the threshold requirements of Insurance Law § 5105(a) (see Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co., 89 NY2d 214, 224 [1996]; Matter of Tri State Consumer Ins. Co. v High Point Prop. & Cas. Co., 127 AD3d 980 [2d Dept 2015]).
Respondent's contention that the award was procured by arbitrator misconduct, i.e., the failure to hold petitioner to its threshold burden of showing that the minimum requirements of Insurance Law § 5105(a) were met, is undermined by the record.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2016
CLERK